


Exhibit 10-d


COMPENSATION OF DIRECTORS




The retainer for Board service for non-employee directors of Meritor is $90,000
per year. No additional retainer is paid for service as committee members.


The Chairmen of the Audit Committee and the Compensation Committee each receive
an additional retainer of $15,000 per year, and the Chairmen of the of the
Corporate Governance and Nominating Committee and the Environmental and Social
Responsibility Committee each receive an additional retainer of $10,000 per
year. The Presiding Director receives an additional retainer of $20,000 per
year.


A director may elect to defer payment of all or part of the cash retainer fees
to a later date, with interest on deferred amounts accruing quarterly at a rate
equal to 120% of the Federal long-term rate set each month by the Secretary of
the Treasury. Each director also has the option each year (provided sufficient
shares are available under a plan covering director equity grants to accommodate
this deferral option at the time of election) to defer all or any portion of the
cash retainer by electing to receive restricted shares or restricted share units
that could be forfeited if certain conditions are not satisfied. The restricted
shares or restricted share units in lieu of the cash retainer are valued at the
closing price of the Common Stock on the New York Stock Exchange – Composite
Transactions reporting system on the date each retainer payment would otherwise
be made in cash.


After each Annual Meeting of Shareowners, each non-employee director receives an
equity grant. The grant in 2012 consisted of shares of restricted stock or
restricted share units valued at $100,000 on the date of grant. A non-employee
director who is elected to the Board during the fiscal year receives a pro rata
portion of the annual grant.


Non-employee directors also receive fees for attendance at committee meetings.
These attendance fees are in the amount of $1,500 for each meeting in person and
$750 for each telephone meeting.


Directors who are also employees of Meritor or a subsidiary of Meritor do not
receive compensation for serving as directors.

